March    24,   1975


The Honorable Joe Resweber                            Opinion   No.   H- 562
County Attorney
Harris County Courthouse                              Re: Constitutionality     of
Houston,  Texas 77002                                 article 235la-6,    V. T. C. S.,
                                                      authorizing   rural  fire pre-
                                                      vention districts   to provide
                                                      ambulance    services.

Dear Mr.   Resweber:

         You have requested our opinion regarding. the constitutionality
of article 235la-6,   section 11, subsections 3 and 6, V. T. C. S., which
deal with certain powers delegated by the Legislature     to rural fire
prevention districts.

         Article   3, section 48-d of the Texas Constitution permits the
Legislature    to provide for the establishment   and creation of rural fire
prevention districts    and to authorize a tax upon the ad valorem property
located therein not the exceed 3C per $100.00 evaluation.       You ask whether
this constitutional   provision empowers    the Legislature   to authorize rural
fire prevention districts:

                (3) to enter into contracts with any others,        including
                incorporated     cities or towns or other districts      where-
                by fire fighting facilities   and fire extinguishment
                services    and/or emergency     rescue and ambulance
                services    may be available to the district,      upon such
                terms~as the governing body of the district shall
                determine.      The contract may provide for reciprocal
                operation of services     and facilities   if the contracting
                parties find that such operation would be mutually
                beneficial,   and not detrimental     to the district.




                                          p.   2527
The Honorable    Joe Resweber          page 2   (H-562)




                 (6) to lease,   own, maintain,  operate and provide
                 emergency      ambulance service and all other
                 necessary     and proper equipment therewith for
                 the prevention of loss of life from fire and other
                 hazards which may result in serious injuries to
                 persons.

        Initially, we may observe that a strong presumption         exists in
favor of the constitutionality   of any statute, and that doubts are to be
resolved in favor of constitutionality.     Vernon v. State, 406 S. W. 2d
236 (Tex. Civ. App. --Corpus        Christi 1966, writ ref’d n. r. e.); Smith
v. Davis, 426 S. W. 2d 827 (Tex. Sup. 1968).       Furthermore,     the authority
to the Legislature   is plenary,   and the extent of that authority is limited
only by express or implied limitations      therein contained in or necessarily
arising from the Constitution itself.      Government   Services   Ins. Under-
writers v. Jones,     368 S. W. 2d 560 (Tex. Sup. 1963).

        Section 48-d does not specify any of the functions of a rural fire
prevention district.   It is well established,   however,    that a grant of
power in the Constitution carries     with it by necessary    implication the
grant of such additional powers as may be necessary         to effectuate the
purpose of the granted power.       First National Bank v. Port Arthur,
35 S. W. 2d 258 (Tex. Civ. App. --Beaumont         1931, no writ).

         Viewed in this light, we think it is clear that the Legislature
may authorize rural fire prevention districts       to contract for the pro-
vision of services     and facilities. Since a particular   district,    because
of a shortage of manpower or funding, might not be able to provide
necessary    services   without entering into such agreements,        this authority
is precisely~the    kind which might “effectuate   the purpose of the granted
power. ”

        Subsection   6 presents a more difficult question,    and its resolu-
tion depends upon whether the Legislature     could reasonably   conclude
that the operation of an emergency    ambulance   service was a proper
function of a rural fire prevention district.   A recent decision upholding
the authority of the City of Corpus Christi to enter into the operation of
a public ambulance    service observed that



                                  p.    2528
The Honorable    Joe Resweber         page 3 (H-562)




                 [t]he institution of an emergency    ambulance   service
                 is.   . . a service kindred to the police or fire
                 service.     This type of service is incident to the
                 police power of the state: i. e., to protect the health,
                 safety,   and general welfare of its citizens.    Ayala v.
                 City of Corpus Christi,     507 S. W. 2d 324, 328 (Tex.
                 Civ. App. --Corpus      Christi 1974, no writ hist).

         In Attorney General Opinion C-759 (1966), this office ruled that
a hospital district was authorized to establish an emergency             ambulance
service.    The relevant statute,    article 4494n, V. T. C. S., provided that
a hospital district might operate “hospital facilities        and systems    for the
maintenance     of hospitals . . . and any and all other facilities       and services
the hospital district may require . . . ” From this general grant of
power, the Opinion declared,      it was reasonable      to infer the district’s
authority to operate an emergency        ambulance    service,   since such a
service,   “while not exclusively    a hospital service,     is sufficiently  related
to the effective and efficient operation of a hospital as to be within the
authority of the Board of Managers        of the District to acquire and operate
in carrying out its duties within the District. ”

         Bearing in mind that’s constitutional   provision is to be construed
liberally and in an equitable manner so as to carry out the great principles
of government   for the benefit of people. I’[ Edwards v. Murphy,      256 S. W.
2d 470 (Tex. Civ. App. --Ft.      Worth 1953, writ dismtl);   Great Southern
Life In 8. Co. v. Austin,    243 S. W. 778 (Tex. Sup. 1922& we cannot say
that it is impermissible   for the Legislature   to conclude that the opera-
tion of an emergency     ambulance service was a proper function of a
rural fire prevention district and sufficiently   related to the effective
operation of the district as to be within its authority.

                                  ,SUMMARY

                     Subsections  3 and 6 of article 235Ia-6;section   11,
                 V.T.C.S.,    are constitutional,  and as a result,  the
                 Legislature   may authorize rural fire prevention




                                 p.   2529
The Honorable   Joe Resweber      page 4   (H-562)




                districts to provide emergency     ambulance
                service and to enter into contracts for the
                provision  of services and facilities.

                                                 Very   truly yours,




                                                 Attorney   General    of Texas




C. ROBERT HEATH,       Chairman
Opinion Committee




                                    p.   2530